Citation Nr: 1036887	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.   Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.

2.  Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear hearing 
loss.

3.  Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral foot 
condition, to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO) which denied the benefits sought on appeal.

The Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in June 2010; the hearing 
transcript has been associated with the claims file.  

The issue of entitlement to service connection for a bilateral 
foot condition, claimed as due to exposure to an herbicide agent, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized under 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

2.  An unappealed February 2000 rating decision denied service 
connection for left ear hearing loss.

3.  The evidence received since the February 2000 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for left ear 
hearing loss

4.  The Veteran's currently diagnosed left ear hearing loss is 
not shown to be related to his in-service noise exposure.

5.  An unappealed February 2000 rating decision denied service 
connection for a bilateral foot condition.

6.  The evidence received since the February 2000 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a bilateral 
foot condition, to include as due to exposure to an herbicide 
agent.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260; Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  The February 2000 rating decision which denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  The evidence received subsequent to the February 2000 rating 
decision is new and material; the claim for service connection 
for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2009).

4.  Left ear hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

5.  The February 2000 rating decision which denied service 
connection for a bilateral foot condition, claimed as due to 
exposure to an herbicide agent, is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

6.  The evidence received subsequent to the February 2000 rating 
decision is new and material; the claim for service connection 
for a bilateral foot condition, to include as due to exposure to 
an herbicide agent, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (1) (2009); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" evidence, 
and must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.

April 2008 and July 2008 VCAA notice letters addressed the 
Veteran's claimed left ear hearing loss and bilateral foot 
condition respectively.  VA informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible; and provided the Veteran with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  April 2008 and July 2008 VCAA notice 
letters also provided the Veteran with an explanation of the 
meaning of both "new" and "material" evidence, and provided the 
Veteran with notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

A September 2008 VCAA notice letter provided the specific 
regulations applicable to the Veteran's claim for an increased 
evaluation for tinnitus.  This notice was not received prior to 
the initial rating decision on the issue.  The Board notes, 
however, that the Veteran's claim for an increased rating for 
tinnitus has been denied as a matter of law.  The provisions of 
the VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive in a 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Therefore, the Board finds 
that VCAA notice is not required to address the Veteran's claim 
for an increased evaluation for tinnitus.

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board specifically notes that the Veteran was afforded 
a VA examination in October 2008 to address his claim for left 
ear hearing loss.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains a 
description of the history of the disability at issue; documents 
and considers the Veteran's complaints and symptoms; and contains 
a clear opinion as to the etiology of the Veteran's hearing loss 
along with reasons and bases for the opinion.  A VA examination 
was not conducted with respect to the Veteran's claimed bilateral 
foot condition; however, the Board notes that VA is not required 
to obtain an examination for a claim to reopen a finally decided 
decision.  38 C.F.R. § 3.159(c) (2009).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2009).  VA has provided the 
Veteran with every opportunity to submit evidence and arguments 
in support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  
 
B.  Law and Analysis

1.  Tinnitus

The Veteran is a seeking an increased evaluation for service-
connected tinnitus in excess of 10 percent.  The RO denied the 
Veteran's claim because Diagnostic Code 6260 for recurrent 
tinnitus does not provide for the assignment of more than a 
single 10 percent evaluation for recurrent tinnitus.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Tinnitus is evaluated under Diagnostic Code 6260, which 
was revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2009).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the Veterans Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to substantial 
deference by the courts as long as that interpretation was not 
plainly erroneous or inconsistent with the regulations. Id. at 
1349-1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  Left Ear Hearing Loss

New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim for 
service connection for left ear high frequency hearing loss in a 
February 2010 rating decision.  The Board is required to 
determine whether new and material evidence has been presented 
before it can reopen a claim and readjudicate service connection 
or other issues on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996). 

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2009). Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence. Justus v. Principi, 3 Vet. App. at 512.

The RO denied the Veteran's claim in February 2000 because the 
evidence of record did not establish that the Veteran's hearing 
loss began in or was aggravated by his military service.  
Evidence received subsequent to the February 2000 RO decision, 
pertaining to the Veteran's left ear hearing loss, includes (1) 
various lay statements in support of the Veteran's claim; (2) VA 
treatment records; (3) an October 2008 VA examination; and (4) a 
Board hearing transcript.  This evidence is new in that it was 
not previously of record.  

The Board finds that the new evidence submitted is material.  The 
Veteran's hearing testimony and lay statements show that he had 
exposure to artillery noise in service.  The Veteran reported 
that he was issued hearing protection in service; however, he 
could not wear hearing protection while receiving coordinates 
over the telephone for firing.  Lay statements from friends or 
family show that the Veteran was observed to have a long history 
of problems with hearing.  VA treatment records show that the 
Veteran had left ear hearing loss that was most likely 
etiologically related to noise exposure.  The October 2008 VA 
examination report also documented a history of military noise 
exposure; however, the VA examiner opined that the Veteran's 
hearing loss was less likely as not related to service noise 
exposure.  The Board finds that the history provided by the 
Veteran and VA treatment records which indicate noise-related 
hearing loss relate to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that the 
Veteran has submitted new and material evidence sufficient to 
reopen a claim of entitlement to service connection for left ear 
hearing loss.  As such, the claim has been reopened.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In the present case, in a July 2009 statement of the 
case, the RO reopened the Veteran's claim and considered the 
claim on the merits.  The statement of the case provided the 
Veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  Also, the Veteran has provided 
arguments addressing his claim on the merits.  The Board finds, 
given that the Veteran has had adequate notice of the applicable 
regulations and has had the opportunity to submit argument and 
evidence on the merits of his claim, that he would not be 
prejudiced by the Board's review of the merits of the claim at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2009).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), service connection for a combat-related injury may be 
based on lay statements, alone, but do not absolve a claimant 
from the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical evidence 
is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not 
allow a combat Veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and is 
used only to provide a factual basis for a determination that a 
particular disease or injury was incurred or aggravated in 
service, not to link the service problem etiologically to a 
current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

Service treatment records do not reflect any problems, 
complaints, or treatment related to hearing loss.  

On the authorized enlistment audiological evaluation in September 
1966, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
NR
-5 (0)
LEFT
5 (20)
-5 (5)
15 (25)
NR
15 (20)

The Board notes that prior to November 1967, audiometric results 
in service department records were reported in standards set 
forth by the American Standards Association (ASA). Those are the 
figures on the left in each column and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses. 

On the authorized audiological evaluation completed at the time 
of the Veteran's separation from service in February 1969, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
NR
5
LEFT
0
0
0
NR
0

The Veteran testified during his June 2010 Board hearing that he 
was exposed to artillery noise in service.  He reported that he 
was a second chief on a 155 howitzer with shots reportedly 
weighing 96 pounds.  The Veteran reported that he coordinated the 
firing of that weapon.  He reported that he was issued hearing 
protection; however, he could not wear hearing protection while 
receiving coordinates over the telephone for firing.  Therefore, 
hearing protection was not worn in service.  Lay statements from 
friends or family show that the Veteran was observed to have a 
long history of problems with hearing.  

A July 1999 VA treatment report noted that the Veteran had high 
frequency hearing loss.  A November 2000 VA treatment report 
shows that the Veteran had hearing loss in the left ear, noting 
that noise etiology was most likely.  Audiometric findings were 
not associated with these reports.

An October 2008 VA audiological examination clearly shows that 
the Veteran has current bilateral hearing loss.  See 38 C.F.R. § 
3.385 (2009).  

On the October 2008 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
65
LEFT
25
40
65
75
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 in the left ear.

The Veteran's claims file was reviewed in conjunction with the VA 
examination.  The Veteran reported having a combat history in 
Vietnam.  He reported serving as a section chief on a howitzer 
with exposure to big gun fire and right handed gunfire.  He 
reported being unable to use an earplug in the left ear because 
he had to hear the gunner.  As a civilian, the Veteran reported 
working for a footwear store for about four years after service, 
at a trucking company in a warehouse until 1985, and in car sales 
for 19 years.  Hearing protection was reportedly required for the 
trucking company job.  The Veteran denied having any recreational 
noise exposure.  The Veteran was diagnosed with bilateral 
sensorineural hearing loss.  The VA examiner opined that the 
Veteran's hearing loss was less likely as not caused by or a 
result of service noise exposure.  This opinion was based on the 
Veteran's entrance and exit hearing thresholds as shown by 
service treatment records, which showed normal hearing 
sensitivity for 500, 1000, 2000, and 4000 Hertz.   

The Veteran has reported having significant noise exposure 
secondary to his duties as a second chief on a 155 howitzer in 
service.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran, as a lay 
person, has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

The Veteran is competent to report noise exposure in service, and 
the Board finds that the Veteran's statements are credible and 
consistent with the circumstances of his service.  In that 
regard, the Board notes that the Veteran's service personnel 
records show that he served as a cannoneer, gunner, and section 
chief in service.  The Veteran, however, is not competent to 
relate his current hearing loss to his in-service noise exposure.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence is required in that regard.  

Lay statement submitted in support of the Veteran's claim 
indicate that the Veteran has a history of hearing loss; however, 
no specific date of onset has been indicated. The earliest 
medical evidence of diagnosed left ear hearing loss was in 1999, 
30 years after the Veteran's separation from service.    

Although the Veteran is shown to have noise exposure in service 
and has currently diagnosed bilateral hearing loss; competent 
medical evidence of record does not relate his current hearing 
loss to his in-service noise exposure.  The October 2008 VA 
examiner found that the Veteran's hearing loss was less likely as 
not caused by or a result of service noise exposure.  This 
opinion was based on findings from the Veteran's entrance and 
separation examinations which reflect normal hearing sensitivity.  
According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the November 2008 VA examiner's opinion provides the most 
probative evidence of record with respect to the etiology of the 
Veteran's hearing loss.  The VA examiner had the opportunity to 
review the claims file and interview the Veteran.  The Veteran's 
statements with regard to his in-service noise exposure were 
considered by the VA examiner; however, based on objective 
findings in the Veteran's service records, the VA examiner found 
that the Veteran's hearing loss was not likely related to his in-
service noise exposure.  

The Veteran has currently diagnosed left ear hearing loss; 
however, left ear hearing loss was not incurred in service or 
within one year of the Veteran's separation from service, and no 
nexus has been established between the Veteran's current hearing 
loss disability and his in-service noise exposure.  In light of 
the foregoing, the Board finds that service connection for left 
ear hearing loss is not warranted.  


3.  Bilateral Foot Condition

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009). "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  In order to establish 
qualifying "service in Vietnam" a veteran must demonstrate actual 
duty or visitation in the Republic of Vietnam.

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2009). The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2009).  VA's Secretary has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).

The Veteran's service personnel records and form DD-214 shows 
that he had service in Vietnam between March 1968 and March 1969; 
thus, he is presumed to have been exposed to an herbicide agent 
during service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).

The RO previously considered and denied the Veteran's claim for 
service connection for a bilateral foot condition in a February 
2000 rating decision.  In that decision, the RO found that 
although the Veteran was shown to have a diagnosis of toenail 
fungus bilaterally, and numbness to the right outer foot, the 
Veteran did not provide competent evidence of service incurrence 
or aggravation, or competent evidence of a link between an in-
service disability and a current disability.  

Evidence received subsequent to the February 2000 RO decision, 
pertaining to the Veteran's claimed bilateral foot condition, 
includes (1) various lay statements in support of the Veteran's 
claim; (2) VA treatment records; (3) private treatment records; 
(4) a November 2008 letter from Dr. B.H.G.; and (5) a Board 
hearing transcript.  This evidence is new in that it was not 
previously of record.  

The Board finds that the new evidence received is material.  An 
April 2000 VA treatment report shows that the Veteran has had 
problems with toenail fungus and joint swelling since the 1970s.  
The Veteran was diagnosed with chronic tinea pedis.  A November 
2008 letter from Dr. B.H.G shows that the Veteran reported skin 
lesions and parasthesias in the bilateral feet which had been 
present since his service in Vietnam.  Dr. B.H.G. opined that he 
believed that the Veteran had some type of peripheral neuropathy 
that could possibly be due to exposure to Agent Orange in 
Vietnam.  During the Veteran's Board hearing, he reported having 
had problems with his feet since service including swelling and 
pain.  New evidence of records shows that the Veteran has a 
current bilateral foot disability, to include tinea pedis and 
possible peripheral neuropathy.  The Veteran has reported that 
his symptoms have been present since service, and medical 
evidence of record indicates that the Veteran's peripheral 
neuropathy may be related to Agent Orange exposure in service.  
The Board emphasizes in this case that evidence is presumed to be 
credible for the purpose of determining whether the case should 
be reopened. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim.  Accordingly, 
the Board finds that the Veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to service 
connection for a bilateral foot condition to include as due to 
exposure to an herbicide agent.  As such, the claim has been 
reopened.

However, as explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
Veteran's claim.

C.  Conclusion

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  

The February 2000 RO decision, which denied service connection 
for left ear hearing loss and for a bilateral foot condition is 
final; evidence received subsequent to that decision is new and 
material; and the claims for service connection for left ear 
hearing loss and a bilateral foot condition to include as due to 
exposure to an herbicide agent are reopened.  

The Veteran's left ear hearing loss is not shown to have been 
incurred or aggravated in service, and no nexus has been 
established between his current disability and military noise 
exposure.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has left ear 
hearing loss etiologically related to active service.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claims.






ORDER

An increased evaluation in excess of 10 percent for tinnitus is 
denied.

The claim of entitlement to service connection for left ear 
hearing loss is reopened.

The claim of entitlement to service connection for left ear 
hearing loss is denied.

The claim of entitlement to service connection for a bilateral 
foot condition, to include as due to exposure to an herbicide 
agent, is reopened, and to this extent only, the appeal is 
granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

As noted above, the Veteran's service personnel records and form 
DD-214 show that he had service in Vietnam between March 1968 and 
March 1969; thus, he is presumed to have been exposed to an 
herbicide agent during service.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2009). VA's Secretary has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).

The Veteran claims that he has a bilateral foot condition to 
include as due to exposure to Agent Orange in service.  VA and 
private treatment records show that the Veteran has chronic tinea 
pedis and possible peripheral neuropathy of the bilateral feet.  
The Veteran's current diagnoses are not included in the above-
indicated diseases associated with exposure to an herbicide 
agent; however, the Veteran is not precluded from establishing 
service connection for a diagnosed disability with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).

The Veteran has not been afforded a VA examination to address his 
claimed bilateral foot condition.  The Veteran has reported that 
his feet have been symptomatic since service, and his private 
physicians have indicated that the Veteran's bilateral foot 
condition  may be related to Agent Orange exposure in service.  

In light of the "low threshold" as announced in Mclendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to clearly identify all current bilateral foot 
conditions, and to determine if any such diagnoses are related to 
service or to exposure to an herbicide agent in service

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination within the appropriate specialty 
or specialties to determine if he has a 
bilateral foot condition, to include tinea 
pedis and peripheral neuropathy of the 
bilateral feet, etiologically related to 
service or to exposure to an herbicide agent 
in service.  The claims folder must be made 
available to the examiner for review before 
the examination, and the examiner must 
indicate on the examination report that he 
such a review was undertaken.  The examiner 
should review the entire claims folder, to 
include the private medical opinions from Dr. 
G.L.M. and Dr. B.G.H. The examiner must 
address the following:

(A)  Identify all current foot disorders; the 
examiner should specifically indicate whether 
the Veteran has peripheral neuropathy or 
acute or subacute peripheral neuropathy of 
the bilateral feet; the examiner must also 
address the Veteran's diagnosis of chronic 
tinea pedis;

(B)  For each diagnosed disorder, is there a 
50 percent probability or greater that any 
identified bilateral foot condition had its 
onset or was incurred in service; and

 (C)  Is there a 50 percent probability or 
greater that any identified bilateral foot 
condition is etiologically related to the 
Veteran's exposure to herbicides in service.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

2.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefit 
sought is not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


